Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 25, 2018

                                           No. 04-18-00422-CR

                                          IN RE Richard LARES

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On July 5, 2018, this court dismissed relator’s petition for writ of mandamus for lack of
jurisdiction. On July 19, 2018, relator filed a motion for rehearing. After considering the
motion, relator’s motion is hereby DENIED.

           It is so ORDERED on July 25, 2018.



                                                        PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1
 This proceeding arises out of Cause No. 2006CR10110, styled The State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.